Citation Nr: 0508051	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-15 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1998 to August 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
pseudofolliculitis barbae, evaluated as noncompensable.  The 
veteran has appealed the noncompensable rating for 
pseudofolliculitis barbae.  By rating action in February 
2003, the RO denied service connection for a skin rash 
involving the body.  The veteran did not appeal that rating 
action and that issue is not before the Board at the present 
time.  


FINDING OF FACT

1.  The veteran's service connected pseudofolliculitis barbae 
does not affect an area of at least 5 percent of the entire 
body, or at least 5 percent of exposed areas.

2.  The veteran has not been prescribed intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the period of time in question.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected pseudofolliculitis barbae have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.118, Diagnostic Codes 7813, 7800, 7803, 7804 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January decision and the April 2003 
statement of the case (SOC) that the evidence did not show 
that the criteria for a higher initial evaluation for the 
claimed condition had been met.  The April 2003 SOC contained 
the full text of 38 C.F.R. § 3.159.  In addition, in a letter 
dated November 2002, the RO notified the appellant that it 
would obtain all identified, relevant information.  The Board 
concludes that the discussions in the RO's letter, the RO's 
decision and the SOC adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In November 2002, the veteran was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.

The Board also notes that the November 2002 letter was sent 
to the appellant prior to the RO's January 2003 decision that 
is the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records.  He has been 
afforded a VA examination.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II. Higher Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran argues that an increased evaluation is warranted 
for his pseudofolliculitis barbae.  

The history of the veteran's pseudofolliculitis barbae, see 
38 C.F.R. § 4.1, includes service medical records showing 
that he was treated for it while in service, including 
shaving restrictions.  On a VA report of medical examination 
for disability evaluation dated November 2002 the examiner 
notes that there is no active disease on the date of 
examination.  A second VA medical exam from December 2002 
contains a statement that the veteran had no active lesions 
on that day.  The veteran stated he was being treated with an 
unknown cream and unknown pills.  The report further states:

The percent of his body affected by active lesions 
is 0.  He does have postinflammatory 
hyperpigmentation where lesions previously that 
[sic.] cover approximately 5-8% of his body.  The 
exact cause of his problem is unclear since it's 
not active today.  Photographs are requested now 
and also when the lesions are active.  He states 
that these "look like sores" when active and may 
have pus heads on them, and they may itch.

The veteran's service connected skin disability has been 
rated under Diagnostic Code 7813, Dermatophytosis, which is 
rated as disfigurement of the head, face, or neck, scars, or 
dermatitis.  

Dermatitis is rated under Diagnostic Code 7806.  Under the 
present version of these criteria, a 10 percent disability 
evaluation is warranted for disability that affects at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of the exposed 
areas of the body; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive required for a 
total duration of less than six weeks during the past 12-
month period.  A noncompensable evaluation is appropriate 
when less than 5 percent of the entire body or less than 5 
percent of the exposed areas of the body are affected; and no 
more than topical therapy has been required during the past 
12 month period.  Under the present version of Diagnostic 
Code 7806, disability may also be rated as disfigurement of 
the head, face, or neck or scars depending upon the 
predominant disability.  38 C.F.R. § 4.118 (2004).

There is no evidence that the appellant's pseudofolliculitis 
barbae affects more than 5 percent of his body.  Multiple 
medical reports state that there were no active lesions upon 
examination.  There is also no evidence that intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive required for a total duration of less than 
six weeks during the past 12-month period.  Outpatient 
treatment reports from the Jackson, Mississippi, VA Medical 
Center show that Dr. Beamon had a plan to treat the 
appellant's whole-body eczema with topical steroid cream with 
oral benadryl to take for a rash.  The veteran's VA skin 
disease examination from November 2002 shows that the veteran 
states his rash is being treated by VA with "unknown cream 
and unknown pills."  These medications, however, are 
recommended as treatment for a general skin condition, which 
is not service connected rather than the service connected 
pseudofolliculitis barbae.  As such, a compensable disability 
rating is not warranted for the veteran's pseudofolliculitis 
barbae under these criteria.  

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

Under the current version of Diagnostic Code 7800, 
disfigurement of the head, face, or neck, with one 
characteristic of disfigurement, warrants a 10 percent 
evaluation.  The 8 characteristics of disfigurement are:

a.	Scar 5 or more inches (13 or more cm.) in length.  
b.	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  
c.	Surface contour of scar elevated or depressed on 
palpation.  
d.	Scar adherent to underlying tissue.  
e.	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  
f.	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).  
g.	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  
h.	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

38 C.F.R. § 4.118 (2004).

Under the current version of Diagnostic Code 7803, scars, 
superficial, unstable, a 10 percent evaluation is warranted 
if a scar is superficial and unstable.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2004)

Under the current version of Diagnostic Code 7804, scars, 
superficial, painful on examination, a 10 percent evaluation 
is warranted if a superficial scar is painful on examination.  
A superficial scar is one not associated with underlying soft 
tissue damage.  In this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118 (2004).

In this case, there is no evidence of the following: scars 
that are productive of one characteristic of disfigurement of 
the head, face or neck, superficial scars that are unstable, 
or superficial scars that are painful on examination.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (effective 
August 30, 2002 and thereafter).  As such, a compensable 
disability rating is not warranted for the veteran's 
pseudofolliculitis barbae under these criteria.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for pseudofolliculitis barbae is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


